In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1034 
ERIC T. ALSTON, 
                                                  Plaintiff‐Appellant, 

                                  v. 

CITY OF MADISON, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Western District of Wisconsin. 
             No. 13‐cv‐635 — Barbara B. Crabb, Judge. 
                     ____________________ 

    ARGUED FEBRUARY 16, 2017 — DECIDED APRIL 10, 2017  
                ____________________ 

   Before FLAUM, MANION, and KANNE, Circuit Judges. 
   KANNE, Circuit Judge. The Madison Police Department es‐
tablished  a  focused  deterrence  program  to  increase  surveil‐
lance of repeat violent offenders in Madison. Eric Alston was 
one of ten repeat violent offenders originally selected for the 
program.  
   Alston brought this § 1983 suit against the City of Madi‐
son,  then  Chief  of  Police  Noble  Wray,  Lieutenant  Tom 
2                                                      No. 16‐1034 

Woodmansee, and three detectives—Cory Nelson, Samantha 
D. Kellogg, and Paige Valenta—claiming that he was select‐
ed  for  the  program  because  of  his  race  in  violation  of  his 
equal‐protection rights. Alston also argued that his inclusion 
in the program deprived him of liberty without due process 
of law: he contended that he was stigmatized as a repeat vio‐
lent offender and subjected to increased surveillance, penal‐
ties, and reporting requirements, and to a biased probation‐
revocation hearing examiner.  
      While  in  the  program,  Alston’s  probation  officer  Brian 
Reynolds  issued  an  apprehension  request  when  Alston  al‐
legedly failed to attend a scheduled appointment. Alston ar‐
gued that he rescheduled the appointment before he missed 
it,  so  the  apprehension  request  violated  his  Fourth Amend‐
ment rights.  
   The  district  court  granted  the  defendants’  motion  for 
summary  judgment.  Because  Alston  failed  to  produce  evi‐
dence that would allow a reasonable trier of fact to conclude 
that the program had a discriminatory effect or purpose, that 
Alston’s  legal  rights  were  altered  by  being  included  in  the 
program, and that the apprehension request issued without 
reasonable suspicion, we reject Alston’s arguments. 
                           I. BACKGROUND 
    Repeat violent offenders are responsible for a dispropor‐
tionate  percentage  of  crime  in  Madison,  and  the  police  de‐
partment  expends  more  resources  policing  those  offenders 
than  others.  The  department  created  the  Special  Investiga‐
tions Unit to run a focused deterrence program designed to 
combat that problem. The program used a two‐pronged ap‐
proach:  (1)  increase  surveillance  of  repeat  violent  offenders 
No. 16‐1034                                                           3

to deter criminal conduct and (2) provide resources to repeat 
violent offenders to help them become productive members 
of society. 
     If  program  members  continued  to  reoffend,  the  depart‐
ment wanted them to be punished to the greatest extent pos‐
sible.  To  promote  enforcement  and  punishment,  investiga‐
tions unit detectives1 met with other law‐enforcement agen‐
cies  to  explain  the  program  and  to  seek  the  agencies’  help 
implementing  it.  In  particular,  the  detectives  met  with  pro‐
bation‐revocation  hearing  examiners  and  encouraged  them 
to  revoke  the  probation  of  program  members  who  violated 
their probation terms. 
     Not every repeat violent offender in Madison was a part 
of  the  program;  the  aim  was  to  monitor  only  the  worst  of 
that group. The investigations unit relied on two lists to se‐
lect  participants  for  the  program:  one  from  the  department 
of  corrections,  which  identified  the  most  violent  offenders 
released in the last year, and one from the police department 
technology  staff,  which  identified  the  most  prolific  violent 
offenders in the department’s database. From those lists, in‐
vestigations  unit  detectives  made  qualitative  and  quantita‐
tive judgments about potential candidates’  criminal history, 
likelihood  of  reoffending,  effect  on  the  community,  and 
drain  on  department  resources.  Detectives  chose  eighteen 
candidates  and  created  a  candidate  profile  for  each  person. 
Each  candidate’s  profile  included  the  candidate’s  age,  gang 
membership (if any), a breakdown of prior criminal conduct 


                                                 
1 
 Defendants  Cory  Nelson,  Samantha  D.  Kellogg,  and  Paige  Valenta 
were investigations unit detectives.  
4                                                             No. 16‐1034 

(including  convictions  and  charged  offenses),  and  pending 
cases.  
    The  investigations  unit  presented  the  candidate  profiles 
to a selection committee, which chose ten candidates for the 
program.  The  department  of  corrections  then  sent  a  letter 
notifying the selected candidates that they had been chosen 
for  the  program.  The  members  were  told  both  in  the  letter 
and by their probation officers that they had to attend a noti‐
fication meeting to learn more about the program.  
    Alston, who was one of the first ten people chosen for the 
program,  described  the  program  less  charitably.  He  argued 
that  the  program  was  designed  to  reduce  disproportionate 
minority  incarceration  in  Madison  by  making  examples  of 
minority offenders. He based this conclusion on three pieces 
of  evidence.  First,  blacks  accounted  for  only  4.5  percent  of 
the  Madison  population  but  37.6  percent  of  arrests  and  86 
percent of the program.2 Second, as to the first ten members 
chosen,  the  four  candidates  associated  with  allegedly  black 
gangs were selected while the one candidate associated with 
an  allegedly  white  gang  was  not.  And  third,  quotes  from 
two high‐ranking police‐department officials, both involved 
in  establishing  the  program,  revealed  that  the  disparity  in 
minority incarceration was a concern when creating the pro‐
gram.  Lieutenant  Woodmansee  stated  that  “the  goal,  truly, 
was to have a positive impact on disproportionate minority 
confinement.” (R. 113 at 6.) And an investigations unit report 
credited  Chief  of  Police  Noble  Wray  with  describing  the 

                                                 
2 Eighty‐six percent refers to the racial composition of the program at the 

time  of  oral  argument:  fifty‐five  of  sixty‐four  program  members  were 
black.  
No. 16‐1034                                                        5

program “as a tangible means of addressing racial disparity 
in the criminal justice system.” (R. 111‐1 at 34.)  
    Alston  also  argued  that  Reynolds,  his  probation  officer, 
violated  his  Fourth  Amendment  rights.  After  receiving  no‐
tice that he had been selected for the program, Alston started 
having  problems  with  law  enforcement.  One  of  Alston’s 
probation  conditions  required  him  to  attend  appointments 
with  Reynolds.  On  November  16,  Alston  was  not  at  home 
for a scheduled visit. Alston alleges that he called Reynolds 
before  he  missed  the  meeting  and  told  Reynolds  that  he 
would  be  late.  According  to  Alston,  they  rescheduled  the 
appointment for December 2.  
   Reynolds  contends  that  he  did  not  hear  from  Alston  on 
November 16. According to Reynolds, Alston did not contact 
him until November 25. Reynolds claims that Alston’s phone 
died  during  the  November 25 conversation  and that  Alston 
did not call him back until November 30. Under Reynolds’s 
version  of  the  story,  only  then  did  they  reschedule  the  ap‐
pointment for December 2.  
    Regardless  of  the  details  surrounding  the  November  16 
meeting,  Reynolds  issued  an  apprehension  request  for  Al‐
ston  on  November  23.  On  December  1,  the  police  depart‐
ment  began  investigating  a  domestic  battery  that  allegedly 
involved Alston.3 A day later, Alston missed the rescheduled 
appointment.  His  next  contact  with  Reynolds  or  law  en‐
forcement was on December 6, when he turned himself into 
the police because of the domestic‐battery investigation.  



                                                 
3 Alston was charged with domestic battery but was acquitted.  
6                                                          No. 16‐1034 

   After  the  missed  appointments  and  domestic‐battery  in‐
cident,  Alston  had  a  probation‐revocation  hearing.  At  the 
hearing, Alston appeared before his hearing examiner, Beth 
Whitaker.  Whitaker  was  one  of  the  hearing  examiners  that 
investigations  unit  detectives  met  with  at  the  start  of  the 
program.  At  those  meetings,  the  detectives  encouraged  the 
hearing  examiners  to  revoke  the  probation  of  any  program 
member who violated a probation term. Alston asked Whit‐
aker  to  recuse  herself,  but  she  refused.  She  ultimately  re‐
voked  Alston’s  probation,  noting  that  the  investigations 
unit’s presentation played at least some role in her decision. 
    Alston  brought  a  §  1983  suit,  claiming  that  his  inclusion 
in  the  program  violated  his  equal‐protection  and  due‐
process  rights.  Alston  also  claimed  that  the  apprehension 
request  violated  his  Fourth  Amendment  rights.  The  district 
court  granted  the  defendants’  motion  for  summary  judg‐
ment. This appeal followed.  
                               II. ANALYSIS 
    We  review  de  novo  a  grant  of  summary  judgment,  con‐
struing all facts and reasonable inferences in the nonmoving 
party’s  favor.  Tapley  v.  Chambers,  840  F.3d  370,  376  (7th  Cir. 
2016).  We affirm summary  judgment  if  “the  admissible  evi‐
dence shows that there is no genuine issue as to any material 
fact  and  that  the  moving  party  is  entitled  to  judgment  as  a 
matter  of  law.”  Id.  (quoting  Hanover  Ins.  Co.  v.  N.  Bldg.  Co., 
751 F.3d 788, 791 (7th Cir. 2014)).  
     A. Equal‐Protection Claim 
    Alston  first  argues  that  he  was  selected  for  the  program 
because of his race in violation of his equal‐protection rights. 
To  prove  an  equal‐protection  claim, Alston  must  show  that 
No. 16‐1034                                                           7

the  program  “had  a  discriminatory  effect”  and  that  the  de‐
fendants  “were  motivated  by  a  discriminatory  purpose.” 
Chavez v. Ill. State Police, 251 F.3d 612, 635–36 (7th Cir. 2001).  
    To prove discriminatory effect, Alston must show that he 
was  a  member  of  a  protected  class  and  that  he  was  treated 
differently  from  a  similarly  situated  member  of  an  unpro‐
tected  class.  Id.  at  636.  He  may  do  so  either  by  statistical 
analysis  or  by  identifying  a  particular  similarly  situated 
member of the unprotected class who was treated differently 
from him. Id.  
    Blacks accounted for 4.5 percent of the Madison popula‐
tion, 37.6 percent of arrests, and 86 percent of the program—
statistics  that  Alston  repeats  time  and  again  in  his  brief  as 
evidence of discriminatory effect. Even the defendants admit 
that these statistics are regrettable. (Appellees’ Br. at 37.) But 
that  does  not  mean  that  the  statistics  prove  discriminatory 
effect.  Statistics  are  relevant  only  if  they  address  the  perti‐
nent question, that is, whether Alston was treated differently 
from  a  similarly  situated  member  of  the  unprotected  class. 
Chavez,  251  F.3d  at  638.  Alston’s  statistics  do  not  address 
whether  black,  repeat  violent  offenders  were  treated  differ‐
ently  from  white,  repeat  violent  offenders  and  thus  are  not 
evidence of discriminatory effect.  
    In the absence of sufficient statistics, Alston also attempts 
to identify a particular similarly situated member of the un‐
protected class who was treated differently from him. He al‐
leges that, although each candidate’s profile did not include 
race,  gang  affiliation  was  used  as  a  proxy  for  race.  This  ar‐
gument  addresses  the  appropriate  concern  because  it  com‐
pares  similarly  situated  people  (repeat  violent  offenders)  of 
different  classes  (black  versus  white).  And  the  candidates 
8                                                             No. 16‐1034 

associated  with  allegedly  black  gangs  were  chosen  for  the 
program while the one candidate identified with an alleged‐
ly white gang was not.  
    But  the  argument  fails  for  another  reason:  Alston  never 
made the racial‐proxy argument at the district court. On re‐
view of a district court’s decision on a motion for summary 
judgment,  we  do  not  consider  factual  arguments  not  raised 
below.  Packer  v.  Trs.  of  Ind.  Univ.  Sch.  of  Med.,  800  F.3d  843, 
849 (7th  Cir. 2015). “It is a well‐settled rule that a  party  op‐
posing  a  summary  judgment  motion  must  inform  the  trial 
judge  of  the  reasons,  legal  or  factual,  why  summary  judg‐
ment  should  not  be  entered.  If  it  does  not  do  so,  and  loses 
the  motion,  it  cannot  raise  such  reasons  on  appeal.”  Id. 
(quoting  Milligan  v.  Bd.  of  Trs.  of  So.  Ill.  Univ.,  686  F.3d  378, 
389 (7th Cir. 2012)). Because he did not make the racial‐proxy 
argument at the district court, he cannot do so here. It would 
be  unfair  to  both  the  district  court  and  the  defendants  to 
conclude that there is a genuine dispute of material fact pre‐
cluding summary judgment when Alston did not present the 
district  court  with  the  evidence  and  the  defendants  were 
never given a chance to respond. Id.  
     But even if Alston could show a discriminatory effect, his 
equal‐protection  claim  fails  because  he  cannot  show  a  dis‐
criminatory  purpose.  Discriminatory  purpose  means  more 
than simple knowledge that a particular outcome is the like‐
ly  consequence  of  an  action;  rather,  discriminatory  purpose 
requires a defendant to have selected “a particular course of 
action at least in part ‘because of’ … its adverse effects upon 
an  identifiable  group.”  Chavez,  251  F.3d  at  645  (quoting 
McCleskey v. Kemp, 481 U.S. 279, 298 (1987)). “Proof of racial‐
ly discriminatory intent or purpose is required to show a vi‐
No. 16‐1034                                                           9

olation  of  the  Equal  Protection  Clause.”  Vill.  of  Arlington 
Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 265 (1977). 
    Alston  first  tries  to  rely  on  his  statistics  showing  a  dis‐
parate  impact  to  prove  a  discriminatory  purpose.  But  dis‐
parate  impact  alone  is  almost  always  insufficient  to  prove 
discriminatory  purpose.  Washington  v.  Davis,  426  U.S.  229, 
239 (1976). Without more, a court’s acceptance of a disparate‐
impact  argument  “would  render  suspect  each  difference  in 
treatment among the grant classes, however lacking in racial 
motivation  and  however  otherwise  rational  the  treatment 
might  be.”  Id.  at  241  (quoting  Jefferson  v.  Hackney,  406  U.S. 
535,  548  (1972)).  Only  in  rare  cases  are  statistics  alone 
enough to prove discriminatory purpose. McCleskey, 481 U.S. 
at 293 n.12. And even when equipped with such statistics, a 
plaintiff must always “point to a defendant’s policy or poli‐
cies causing that disparity.” Texas Depʹt of Hous. & Cmty. Af‐
fairs v. Inclusive Communities Project, Inc., 135 S. Ct. 2507, 2523 
(2015).  The  two  leading  cases  for  this  are  Gomillion  v.  Light‐
foot, 364 U.S. 339 (1960) and Yick Wo v. Hopkins, 118 U.S. 356 
(1886).  In  Gomillion,  the  state  legislature  redrew  the  city 
boundary  from  a  square  to  a  twenty‐eight‐sided  figure.  Re‐
districting  removed  395  of  400  black  voters  from  city  limits 
while  no  white  voter  was  affected.  Yick  Wo  involved  a  law 
that  prohibited  operating  a  laundromat  in  a  wooden  build‐
ing without a permit. All but one white applicant received a 
permit but none of the 200 Chinese applicants did.  
    “Absent a pattern as stark as that in Gomillion or Yick Wo, 
impact alone is not determinative, and the Court must look 
to other evidence.” Arlington Heights, 429 U.S. at 266. The sta‐
tistics  must  be  so  stark  that  they  are  “unexplainable  on 
grounds other than race,” id., leading to the inescapable con‐
10                                                     No. 16‐1034 

clusion,  “tantamount  for  all  practical  purposes  to  a  mathe‐
matical  demonstration,”  of  discriminatory  intent,  Gomillion, 
364 U.S. at 341.  
    True  enough,  Alston’s  statistics  show  disparate  impact: 
we  know  that  a  substantial  majority  of  the  program  was 
black.  Yet  that  does  not  lead  to  the  inescapable  conclusion 
that  the  defendants  acted  with  discriminatory  intent.  Con‐
sider more closely the statistics present in Gomillion and Yick 
Wo. There, the statistics showed that minorities were dispro‐
portionately  affected  by  the  law.  But  the  statistics  showed 
more  than  disparate  impact.  They  revealed  that  almost  all 
minorities—every  minority  in  Yick  Wo  and  all  but  five  mi‐
norities  in  Gomillion—were  negatively  affected  by  the  law. 
The  statistics  also  revealed  that  almost  no  whites—none  in 
Gomillion and only one in Yick Wo—were negatively affected 
by the law. In both cases, it was clear that the statistical dis‐
parity at issue was caused by the defendants’ actions, which 
allowed  the  Court  to  conclude  that  statistics  alone  were 
enough  to  prove  unconstitutional  disparate  treatment.  See 
Gomillion, 364 U.S. at 341; Yick Wo, 118 U.S. at 373–74. 
    Alston’s statistics here lack any of those details. There is 
no  evidence  about  the  number  of  black,  repeat  violent  of‐
fenders who qualified for the program but were not chosen. 
Nor is there any evidence about the number of white, repeat 
violent  offenders  chosen  compared  to  the  number  of white, 
repeat  violent  offenders  who  could  have  been  chosen.  Ab‐
sent more specific statistics, we cannot say that mere dispar‐
ate impact is sufficient to prove discriminatory purpose.  
    So Alston had to provide other evidence of discriminato‐
ry  purpose.  As  noted  above,  to  show  discriminatory  pur‐
pose, a plaintiff must show that the decisionmaker “selected 
No. 16‐1034                                                         11

or reaffirmed a particular course of action at least in part ‘be‐
cause  of’  ...  its  adverse  effects  upon  an  identifiable  group.” 
Chavez,  251  F.3d  at  645  (quoting  McCleskey,  481  U.S.  at  298) 
(emphasis  added).  Here,  Alston  points  to  two  statements 
made  by  men  in  charge  of  creating  and  implementing  the 
program.  Neither  statement,  however,  is  sufficient.  For  in‐
stance,  Lieutenant  Woodmansee  said  that  “the  goal,  truly, 
was  to  have  a  positive  impact  on  disproportionate  minority 
confinement.”  (R.  113 at 6) (emphasis added). While the in‐
carceration  rate  of  minorities  might  have  been  part  of  the 
reason for adopting the program, Woodmansee’s deposition 
testimony  shows  the  opposite  of  discriminatory  purpose. 
The testimony demonstrates that the program was created to 
benefit,  not  discriminate  against,  Madison’s  minority  popu‐
lation. 
   Former Chief of Police Wray’s comment does not show a 
discriminatory  purpose  for  the  same  reason.  That  the  pro‐
gram was a “tangible means of addressing racial disparity in 
the  criminal  justice  system”  does  not  show  that  the  depart‐
ment  created  the  program  to  negatively  affect  blacks.  (R. 
111‐1  at  34.)  Quite  the  contrary:  if  the  police  department 
wanted  to  address  the  disparity  in  minority  incarceration 
then it did not intend to negatively affect blacks.  
   For those reasons, Alston has provided no evidence that 
the program had a discriminatory effect or that the defend‐
ants  acted  with  a  discriminatory  purpose.  Thus,  the  district 
court  appropriately  granted  the  defendants’  motion  for 
summary judgment on Alston’s equal‐protection claim.  
                                
12                                                        No. 16‐1034 

      B. Due‐Process Claim 
   Next, Alston argues that his inclusion in the program de‐
prived him of liberty without due process of law. He claims 
that being chosen for the group stigmatized him as a repeat 
violent  offender  and  subjected  him  to  increased  reporting 
requirements,  surveillance,  and  penalties,  and  to  a  biased 
probation‐revocation hearing examiner.  
      “A plaintiff may prove a deprivation of a protected liber‐
ty  interest  by  showing  damage  to  his  ‘good  name,  reputa‐
tion,  honor,  or  integrity.’”  Hannemann  v.  S.  Door  Cty.  Sch. 
Dist.,  673  F.3d  746,  753  (7th  Cir.  2012)  (quoting  Wisconsin  v. 
Constantineau,  400  U.S.  433,  437  (1971)).  But  not  every  de‐
famatory statement by a public official constitutes “a depri‐
vation  of  liberty  within  the  meaning  of  the  Due  Process 
Clause.”  Paul  v.  Davis,  424  U.S.  693,  702  (1976).  State  action 
that simply harms a plaintiff’s reputation is insufficient; the 
action must also alter a previously recognized legal status or 
right.  Hinkle  v.  White,  793  F.3d  764,  767–68  (7th  Cir.  2015). 
This is known as a “stigma‐plus” injury. Id. at 768. 
    Alston can prove the “stigma” portion of the stigma‐plus 
test. The focused deterrence program’s entire purpose was to 
monitor  repeat  violent  offenders.  Anyone  selected  for  the 
program  carried  that  brand.  Without  question,  being  classi‐
fied as a “repeat violent offender” harms one’s reputation. 
    But Alston can get no further because he has not shown 
that being selected for the program altered a previously rec‐
ognized  legal  status  or  right.  Alston’s  additional  reporting 
requirements  amounted  to  a  single  event:  the  notification 
meeting  that  he  had  to  attend  after  he  was  initially  chosen 
for  the  program.  But  a  probationer,  unlike  an  ordinary  citi‐
No. 16‐1034                                                          13

zen, does not retain the absolute right to come and go as he 
pleases: a probationer’s liberty interest is necessarily limited 
by special probation conditions. Griffin v. Wisconsin, 483 U.S. 
868,  874  (1987).  So  to  prevail  on  this  claim  based  on  his  re‐
quired  attendance  at  the  notification  meeting,  Alston  must 
show  that  being  forced  to  attend  the  notification  meeting 
constituted  “a  sufficiently  large  incremental  reduction  in 
freedom to be classified as a deprivation of liberty.” Domka v. 
Portage  Cty.,  Wis.,  523  F.3d  776,  781  (7th  Cir.  2008)  (quoting 
Paige v. Hudson, 341 F.3d 642, 643 (7th Cir. 2003)).  
     As  a  probationer  with  reduced  liberty  interests,  we  can‐
not  say  that  being  forced  to  attend  the  single  notification 
meeting  deprived Alston  of  his  liberty  without  due  process 
of  law.  Alston’s  probation  terms  make  this  especially  clear. 
One of the terms required Alston to report to appointments 
with his probation officer. Although the notification meeting 
was  with  the  investigations unit detectives and not his pro‐
bation  officer,  Alston’s  probation  officer  was  the  one  who 
told  him about  the  meeting and  told him  that he  had to  at‐
tend it. Given his probation requirement, being forced to at‐
tend the notification meeting did not result in a large enough 
reduction in Alston’s liberty to require due process.  
     Nor did the police department or investigations unit im‐
plement the program in a way that altered Alston’s previous‐
ly  recognized  legal  status  or  rights.  The  defendants  do  not 
dispute  that  program  members  were  subjected  to  increased 
surveillance and increased punishment. Indeed, that was the 
program’s  entire  purpose.  But  neither  fact  altered  Alston’s 
legal rights. Alston has provided no evidence that being in‐
cluded in the program authorized the investigations  unit to 
conduct its surveillance in a way that violated his preexisting 
14                                                      No. 16‐1034 

rights. The detectives just did what they always had the au‐
thority to do: closely monitor Alston’s conduct. Likewise, the 
increased  penalties  that  the  police  department  wanted  en‐
forced against program members were penalties already au‐
thorized by law. Alston was not threatened with new or in‐
creased  sentencing  ranges.  The  department  always  had  the 
discretion to seek punishment at the strong end of the spec‐
trum.  Bryn  Mawr  Care,  Inc.  v.  Sebelius,  749  F.3d  592,  602–03 
(7th  Cir.  2014).  It  simply  chose  to  exercise  that  discretion 
within the scope of the program. 
    Finally, Alston’s  argument  about  a  biased hearing  exam‐
iner is a  nonstarter. A plaintiff cannot recover damages in a 
§ 1983 suit if a judgment in the plaintiff’s favor would “nec‐
essarily  imply  the  invalidity”  of  a  prior  conviction.  Heck  v. 
Humphrey,  512  U.S.  477,  487  (1994).  And  a  ruling  that  his 
hearing  examiner  was  biased  would  necessarily  imply  the 
invalidity  of  the  probation‐revocation  hearing.  “A  criminal 
defendant tried by a partial judge is entitled to have his con‐
viction set aside, no matter how strong the evidence against 
him.”  Edwards  v.  Balisok,  520  U.S.  641,  647  (1997)  (applying 
the principle to a prison disciplinary hearing). The only ap‐
propriate way to challenge the validity of a prior conviction 
is on collateral review. Alston pursued this argument on col‐
lateral review and lost. Alston v. Smith, 840 F.3d 363 (7th Cir. 
2016). 
    Despite providing sufficient evidence to conclude that he 
was stigmatized, Alston has provided no evidence that being 
included  in  the  program  altered  his  previously  recognized 
legal  status  or  rights.  Thus,  the  district  court  appropriately 
granted  the  defendants’  motion  for  summary  judgment  on 
Alston’s due‐process claim.  
No. 16‐1034                                                        15

   C. Fourth Amendment Claim 
    Finally, Alston  argues  that  Reynolds  violated  his  Fourth 
Amendment  rights  by  issuing  the  apprehension  request 
without  a  reasonable  suspicion  that  he  violated  his  proba‐
tion  terms.  Alston  insists  that  he  called  Reynolds  and  re‐
scheduled the November 16 appointment before he missed it 
and thus did not violate his probation.  
    When reviewing a grant of summary judgment, we con‐
strue  all  facts  and  reasonable  inferences  from  the  record  in 
the nonmoving party’s favor. Tapley, 840 F.3d at 376. Yet even 
at the summary‐judgment stage not every purported factual 
dispute  precludes  summary  judgment.  A  factual  dispute 
must be material and genuine. Carroll v. Lynch, 698 F.3d 561, 
564 (7th Cir. 2012). A factual dispute is genuine only if “the 
evidence is such that a reasonable jury could return a verdict 
for  the  nonmoving  party.”  Id.  (quoting  Anderson  v.  Liberty 
Lobby, Inc., 477 U.S. 242, 248 (1986)).  
    While the factual dispute here is material, it is not genu‐
ine.  A  probation  officer  needs  only  a  reasonable  suspicion 
that  the  probationer  violated  a  probation  term  to  issue  an 
apprehension  request.  Knox  v.  Smith,  342  F.3d  651,  657  (7th 
Cir.  2003).  And  no  reasonable  trier  of  fact  could  conclude 
that  Reynolds  lacked  reasonable  suspicion  that  Alston 
missed the November 16 appointment.  
     Alston’s  affidavit  forecloses  any  argument  to  the  contra‐
ry.  In  his  response  to  the  defendants’  proposed  findings  of 
fact, Alston  asserted  that  he  remembered  “rescheduling  the 
office visit just minutes after missing the November 16, 2011 
‘home  visit’.”  (R.  71  at  ¶  7.)  Alston  attempts  to  evade  his 
admission  by  arguing  that  he  meant  he  called  Reynolds 
16                                                  No. 16‐1034 

“minutes after the home visit was to begin.” (Appellant’s Br. 
at 42.) Even so, he was not at home when he was supposed 
to  be  for  the  scheduled  appointment.  Rather  than  lacking 
reasonable suspicion, Reynolds knew with certainty that Al‐
ston had violated his probation. Accordingly, the apprehen‐
sion  request  was  issued  with  reasonable  suspicion  and  did 
not violate Alston’s Fourth Amendment rights.  
                         III. CONCLUSION 
   For the foregoing reasons, we AFFIRM the district court’s 
grant of the defendants’ motion for summary judgment.